Exhibit 10.2

 

INTERCREDITOR AGREEMENT

 

dated as of June 14, 2011,

 

among

 

SYMBION HOLDINGS CORPORATION,

 

SYMBION, INC.,

 

the other GRANTORS party hereto,

 

MORGAN STANLEY SENIOR FUNDING, INC,
as Credit Agreement Collateral Agent,

 

U.S. BANK NATIONAL ASSOCIATION,
as Notes Collateral Agent,

 

and

 

each ADDITIONAL COLLATERAL AGENT from time to time party hereto

 

--------------------------------------------------------------------------------


 

INTERCREDITOR AGREEMENT dated as of June 14, 2011 (as amended, restated,
supplemented or otherwise modified from time to time, this “Agreement”), among
SYMBION, INC., a Delaware corporation (the “Borrower”), SYMBION HOLDINGS
CORPORATION (“Holdings”), the other Grantors party hereto, MORGAN STANLEY SENIOR
FUNDING, INC., in its capacity as collateral agent for the Credit Agreement
Secured Parties (in such capacity, the “Credit Agreement Collateral Agent”) and
U.S. BANK NATIONAL ASSOCIATION, in its capacity as collateral agent for the
Senior Secured Notes Secured Parties (in such capacity, the “Notes Collateral
Agent”), and each ADDITIONAL COLLATERAL AGENT from time to time party hereto as
collateral agent for any First Lien Obligations (as defined below) of any other
Class (as defined below).

 

The parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01.  Certain Defined Terms.  As used in this Agreement, the following
terms have the meanings specified below:

 

“Additional Collateral Agent” has the meaning assigned to the term in
Article VII.

 

“Additional First Lien Obligations” means all obligations of the Borrower and
the other Grantors that shall have been designated as such pursuant to
Article VII.

 

“Additional First Lien Obligations Documents” means the indentures or other
agreements under which Additional First Lien Obligations of any Series are
issued or incurred and all other instruments, agreements and other documents
evidencing or governing Additional First Lien Obligations of such Series or
providing any guarantee, Lien or other right in respect thereof.

 

“Additional Secured Parties” means the holders of any Additional First Lien
Obligations.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

 

“Agreement” has the meaning assigned to such term in the preamble hereto.

 

“Amend” means, in respect of any agreement, to amend, restate, supplement, waive
or otherwise modify such agreement, in whole or in part.  The terms “Amended”
and “Amendment” shall have correlative meanings.

 

--------------------------------------------------------------------------------


 

“Authorized Officer” means, with respect to any Person, the chief executive
officer, the chief financial officer, principal accounting officer, any vice
president, treasurer, general counsel, secretary or another executive officer of
such Person.

 

“Bailee Collateral Agent” has the meaning assigned to such term in
Section 4.01(a).

 

“Bankruptcy Code” means Title 11 of the United States Code, as amended.

 

“Bankruptcy Law” means the Bankruptcy Code and any similar Federal, state or
foreign law for the relief of debtors.

 

“Borrower” has the meaning assigned to such term in the preamble hereto.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.

 

“Class”, when used in reference to (a) any First Lien Obligations, refers to
whether such First Lien Obligations are the Credit Agreement Obligations, the
Senior Secured Notes Obligations or the Additional First Lien Obligations of any
Series, (b) any Collateral Agent, refers to whether such Collateral Agent is the
Credit Agreement Collateral Agent, the Notes Collateral Agent or the Additional
Collateral Agent with respect to the Additional First Lien Obligations of any
Series, (c) any Bailee Collateral Agent, refers to whether such Bailee
Collateral Agent is the Credit Agreement Collateral Agent, the Notes Collateral
Agent or the Additional Collateral Agent with respect to the Additional First
Lien Obligations of any Series, (d) any Secured Parties, refers to whether such
Secured Parties are the Credit Agreement Secured Parties, the Senior Secured
Notes Secured Parties or the holders of the Additional First Lien Obligations of
any Series, (e) any Secured Credit Documents, refers to whether such Secured
Credit Documents are the Credit Agreement Documents, the Senior Secured Notes
Documents or the Additional First Lien Obligations Documents with respect to
Additional First Lien Obligations of any Series, and (f) any Security Documents,
refers to whether such Security Documents are part of the Credit Agreement
Documents, the Senior Secured Notes Documents or the Additional First Lien
Obligations Documents with respect to Additional First Lien Obligations of any
Series.

 

“Collateral” means all assets of the Borrower or any of the Grantors now or
hereafter subject to a Lien securing any First Lien Obligation.

 

“Collateral Agent Joinder Agreement” means a supplement to this Agreement
substantially in the form of Exhibit I.

 

“Collateral Agents” means the Credit Agreement Collateral Agent, the Notes
Collateral Agent and each Additional Collateral Agent.

 

“Control” has the meaning assigned thereto in the definition of “Affiliate”.

 

“Controlled Shared Collateral” has the meaning assigned to such term in
Section 4.01(a).

 

2

--------------------------------------------------------------------------------


 

“Credit Agreement” means the Credit Agreement dated as of June 14, 2011 by and
among the Borrower, Holdings, the lenders party thereto from time to time,
Morgan Stanley Senior Funding, Inc., as administrative agent and collateral
agent, and one or more other financing arrangements (including, without
limitation, any guarantee agreements and security documents), in each case as
such agreements may be amended (including any amendment and restatement
thereof), supplemented or otherwise modified from time to time, including any
agreement extending the maturity of, refinancing, replacing, consolidating or
otherwise restructuring all or any portion of the Indebtedness under any such
agreement or any successor or replacement agreement and whether by the same or
any other agent, lender or group of lenders and whether or not increasing the
amount of Indebtedness that may be incurred thereunder; provided that the
collateral agent for any such other financing arrangement or agreement becomes a
party hereto by executing and delivering a Collateral Agent Joinder Agreement.

 

“Credit Agreement Administrative Agent” has the meaning assigned to the term
“Administrative Agent” in the Credit Agreement.

 

“Credit Agreement Collateral Agent” has the meaning assigned to such term in the
preamble hereto.

 

“Credit Agreement Collateral Agreement” has the meaning assigned to the term
“Collateral Agreement” in the Credit Agreement.

 

“Credit Agreement Documents” has the meaning assigned to the term “Loan
Documents” in the Credit Agreement.

 

“Credit Agreement Obligations” has the meaning assigned to the term
“Obligations” in the Credit Agreement.

 

“Credit Agreement Secured Parties” has the meaning assigned to the term “Secured
Parties” in the Credit Agreement.

 

“Discharge” means, with respect to First Lien Obligations of any Class,
(a) payment in full in cash of the principal of and interest on (including
interest accruing during the pendency of any Insolvency or Liquidation
Proceeding, regardless of whether allowed or allowable in such Insolvency or
Liquidation Proceeding), and premium, if any, on, all Indebtedness outstanding
under Secured Credit Documents of such Class, (b) payment in full of all other
First Lien Obligations of such Class that are due and payable or otherwise
accrued and owing at or prior to the time such principal and interest are paid,
(c) in the case of the Credit Agreement Obligations, cancellation of or the
entry into arrangements reasonably satisfactory to the Credit Agreement
Administrative Agent and each applicable issuing lender with respect to all
letters of credit issued and outstanding under the Credit Agreement Documents
and (d) termination or expiration of all commitments to lend under the Credit
Agreement Documents.

 

“Event of Default” means an “Event of Default” (or similar event, however
denominated) as defined in any Secured Credit Document.

 

“First Lien Obligations” means (a) all the Credit Agreement Obligations, (b) all
the Senior Secured Notes Obligations and (c) all the Additional First Lien
Obligations.

 

3

--------------------------------------------------------------------------------


 

“Grantor Joinder Agreement” means a supplement to this Agreement substantially
in the form of Exhibit II.

 

“Grantors” means, at any time, Holdings, the Borrower and each Subsidiary that,
at such time, pursuant to Security Documents of any Class have granted a Lien on
any of its assets to secure any First Lien Obligations of such Class.

 

“Holdings” has the meaning given to such term in the preamble.

 

“Indebtedness” has the meaning assigned to such term in the Senior Secured Notes
Indenture or in the Credit Agreement, as applicable.

 

“Impairment” has the meaning assigned to such term in Section 2.02.

 

“Insolvency or Liquidation Proceeding” means:

 

(a)           any case commenced by or against the Borrower or any other Grantor
under any Bankruptcy Law, any other proceeding for the reorganization,
receivership, recapitalization or adjustment or marshalling of the assets or
liabilities of the Borrower or any other Grantor, any receivership or assignment
for the benefit of creditors relating to the Borrower or any other Grantor or
its assets or any similar case or proceeding relative to the Borrower or any
other Grantor or its creditors or its assets, as such, in each case whether or
not voluntary;

 

(b)           any liquidation, dissolution, marshalling of assets or
liabilities, assignment for the benefit of creditors or other winding up of or
relating to the Borrower or any other Grantor or its assets, in each case
whether or not voluntary and whether or not involving bankruptcy or insolvency
and whether or not in a court supervised proceeding; or

 

(c)           any other proceeding of any type or nature in which substantially
all claims of creditors of the Borrower or any other Grantor are determined and
any payment or distribution is or may be made on account of such claims.

 

“Intervening Creditor” has the meaning assigned to such term in Section 2.02.

 

“Intervening Lien” has the meaning assigned to such term in Section 2.02.

 

“Lien” means, with respect to any asset, any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset.

 

“Notes Collateral Agent” has the meaning assigned to such term in the preamble
hereto.

 

“Pari Passu Lien Indebtedness” shall have the meaning assigned to such term in
the Senior Secured Notes Indenture.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.

 

4

--------------------------------------------------------------------------------


 

“Priority Payment Lien Obligations” shall mean (a) Credit Agreement Obligations
secured by Liens permitted by clause (25) of the definition of “Permitted Liens”
in the Senior Secured Notes Indenture as in effect on the date hereof (or any
analogous clause of a successor or amended agreement permitted by the Credit
Agreement) and (b) to the extent secured equally and ratably with the Credit
Agreement Obligations referred to in the foregoing clause (a), Credit Agreement
Obligations secured by Liens permitted by clause (12) or clause (18) of the
definition of “Permitted Liens” in the Senior Secured Notes Indenture as in
effect on the date hereof (or analogous clauses of a successor or amended
agreement permitted by the Credit Agreement).

 

“Proceeds” has the meaning assigned to such term in Section 2.01(b).

 

“Refinance” means, in respect of any Indebtedness, to refinance, extend, renew,
refund, repay, prepay, redeem, purchase, defease, retire, restructure or
replace, or to issue other Indebtedness in exchange or replacement for, such
Indebtedness, in whole or in part.  “Refinanced” and “Refinancing” shall have
correlative meanings.

 

“Related Secured Credit Documents” means, with respect to the Collateral Agent
or Secured Parties of any Class, the Secured Credit Documents of such Class.

 

“Related Secured Parties” means, with respect to the Collateral Agent of any
Class, the Secured Parties of such Class.

 

“Secured Credit Documents” means, collectively, (a) the Credit Agreement
Documents, (b) the Senior Secured Notes Documents and (c) the Additional First
Lien Obligations Documents.

 

“Secured Parties” means (a) the Credit Agreement Secured Parties, (b) the Senior
Secured Notes Secured Parties and (c) the Additional Secured Parties.

 

“Security Documents” means (a) the Credit Agreement Collateral Agreement and the
other Security Documents (as defined in the Credit Agreement), (b) the Senior
Secured Notes Collateral Agreement and the other Senior Secured Notes Documents
providing any Lien (including any mortgage) in respect of the Senior Secured
Notes Obligations and (c) any other agreement entered into in favor of the
Collateral Agent of any other Class for the purpose of securing the First Lien
Obligations of such Class.

 

“Senior Secured Notes Collateral Agreement” has the meaning assigned to the term
“Security Agreement” in the Senior Secured Notes Indenture.

 

“Senior Secured Notes Documents” means the Senior Secured Notes Indenture, the
Senior Secured Notes Collateral Agreement and all other instruments, agreements
and other documents evidencing or governing the Senior Secured Notes Obligations
or providing any Guarantee (as defined in the Senior Secured Notes Indenture),
Lien (including any mortgage) or other right in respect thereof.

 

“Senior Secured Notes Indenture” means that certain Indenture, dated as of
June 14, 2011, among the Borrower, the other Grantors party thereto, as
guarantors, the Notes Collateral Agent and U.S. Bank National Association as
trustee (the “Senior Secured Notes

 

5

--------------------------------------------------------------------------------


 

Trustee”), governing the Borrower’s 8.00% Senior Secured Notes due 2016, as the
same may be amended, restated, supplemented or otherwise modified from time to
time, including any agreement extending the maturity of, refinancing, replacing,
consolidating or otherwise restructuring all or any portion of the Indebtedness
under such Senior Secured Notes Indenture or any successor or replacement Senior
Secured Notes Indenture and whether by the same or any other Senior Secured
Notes Trustee and whether or not increasing the amount of Indebtedness that may
be incurred thereunder; provided that the collateral agent for any such other
financing arrangement or Senior Secured Notes Indenture becomes a party hereto
by executing and delivering a Collateral Agent Joinder Agreement.

 

“Senior Secured Notes Obligations” has the meaning assigned to the term “Notes
Obligations” in the Senior Secured Notes Indenture.

 

“Senior Secured Notes Secured Parties” has the meaning assigned to the term
“Secured Parties” in the Senior Secured Notes Indenture.

 

“Senior Secured Notes Trustee” has the meaning given to the term “Trustee” as
defined in the Senior Secured Notes Indenture.

 

“Series”, when used in reference to Additional First Lien Obligations, refers to
such Additional First Lien Obligations as shall have been issued or incurred
pursuant to the same indentures or other agreements and with respect to which
the same Person acts as the Additional Collateral Agent.

 

“Shared Collateral” means, at any time, Collateral on which Collateral Agents or
Secured Parties of any two or more Classes have at such time a valid and
perfected Lien (including as a result of the agreements set forth in
Section 4.01).  If First Lien Obligations of more than two Classes are
outstanding at any time, then any Collateral shall constitute Shared Collateral
with respect to First Lien Obligations of any Class only if the Collateral Agent
or Secured Parties of such Class have at such time a valid and perfected Lien on
such Collateral.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

 

SECTION 1.02.  Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise, (a) any definition of or
reference to any agreement, instrument, other document, statute or regulation
herein shall be construed as referring to such agreement, instrument, other
document, statute or regulation as from time to

 

6

--------------------------------------------------------------------------------


 

time amended, supplemented or otherwise modified, (b) any reference herein to
any Person shall be construed to include such Person’s successors and assigns,
but shall not be deemed to include the subsidiaries of such Person unless
express reference is made to such subsidiaries, (c) the words “herein”, “hereof
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(d) all references herein to Articles, Sections and Exhibits shall be construed
to refer to Articles, and Sections of, and Exhibits to, this Agreement and
(e) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

 

SECTION 1.03.  Concerning the Credit Agreement Collateral Agent, the Notes
Collateral Agent and Each Additional Collateral Agent.

 

(a)           Each acknowledgement, agreement, consent and waiver (whether
express or implied) in this Agreement made by the Credit Agreement Collateral
Agent, whether on behalf of itself or any of its Related Secured Parties, is
made in reliance on the authority granted to the Credit Agreement Collateral
Agent pursuant to the authorization thereof under the Credit Agreement.  It is
understood and agreed that the Credit Agreement Collateral Agent shall not be
responsible for or have any duty to ascertain or inquire into whether any of its
Related Secured Parties is in compliance with the terms of this Agreement, and
no party hereto or any other Secured Party shall have any right of action
whatsoever against the Credit Agreement Collateral Agent for any failure of any
of its Related Secured Parties to comply with the terms hereof or for any of its
Related Secured Parties taking any action contrary to the terms hereof.

 

(b)           Each acknowledgement, agreement, consent and waiver (whether
express or implied) in this Agreement made by the Notes Collateral Agent,
whether on behalf of itself or any of its Related Secured Parties, is made in
reliance on the authority granted to the Notes Collateral Agent pursuant to the
authorization thereof under the Senior Secured Notes Indenture.  It is
understood and agreed that the Notes Collateral Agent shall not be responsible
for or have any duty to ascertain or inquire into whether any of its Related
Secured Parties is in compliance with the terms of this Agreement, and no party
hereto or any other Secured Party shall have any right of action whatsoever
against the Notes Collateral Agent for any failure of any of its Related Secured
Parties to comply with the terms hereof or for any of its Related Secured
Parties taking any action contrary to the terms hereof.

 

(c)           Each acknowledgement, agreement, consent and waiver (whether
express or implied) in this Agreement made by any Additional Collateral Agent,
whether on behalf of itself or any of its Related Secured Parties, is made in
reliance on the authority granted to such Additional Collateral Agent pursuant
to the authorization thereof under the Additional First Lien Obligations
Documents relating to such Class of First Lien Obligations.  It is understood
and agreed that no Additional Collateral Agent shall be responsible for or have
any duty to ascertain or inquire into whether any of its Related Secured Parties
is in compliance with the terms of this Agreement, and no party hereto or any
other Secured Party shall have any right of action whatsoever against the
Additional Collateral Agent for any failure of any of its Related Secured
Parties to comply with the terms hereof or for any of its Related Secured
Parties taking any action contrary to the terms hereof.

 

7

--------------------------------------------------------------------------------


 

ARTICLE II

 

Lien Priorities; Proceeds

 

SECTION 2.01.  Relative Priorities.

 

(a)           Notwithstanding the date, time, method, manner or order of grant,
attachment or perfection of any Lien on any Shared Collateral securing any First
Lien Obligation, and notwithstanding any provision of the Uniform Commercial
Code of any jurisdiction, any other applicable law or any Secured Credit
Document, or any other circumstance whatsoever (but, in each case, subject to
Section 2.01(b) and Section 2.02), each Collateral Agent, for itself and on
behalf of its Related Secured Parties, agrees that valid and perfected Liens on
any Shared Collateral securing First Lien Obligations of any Class shall be of
equal priority.

 

(b)           Each Collateral Agent, for itself and on behalf of its Related
Secured Parties, agrees that, notwithstanding (x) any provision of any Secured
Credit Document to the contrary (but subject to Section 2.02) and (y) the date,
time, method, manner or order of grant, attachment or perfection of any Lien on
any Shared Collateral securing any First Lien Obligation, and notwithstanding
any provision of the Uniform Commercial Code of any jurisdiction, any other
applicable law or any Secured Credit Document, or any other circumstance
whatsoever (but, in each case, subject to Section 2.02), if (i) such Collateral
Agent or any of its Related Secured Parties takes any action to enforce rights
or exercise remedies in respect of any Shared Collateral (including any such
action referred to in Section 3.01(a)), (ii) any distribution is made in respect
of any Shared Collateral in any Insolvency or Liquidation Proceeding of the
Borrower or any other Grantor or (iii) such Collateral Agent or any of its
Related Secured Parties receives any payment with respect to any Shared
Collateral pursuant to any intercreditor agreement (other than this Agreement),
then the proceeds of any sale, collection or other liquidation of any Shared
Collateral obtained by such Collateral Agent or any of its Related Secured
Parties on account of such enforcement of rights or exercise of remedies, and
any such distributions or payments received by such Collateral Agent or any of
its Related Secured Parties (all such proceeds, distributions and payments being
collectively referred to as “Proceeds”), shall be applied as follows:

 

(i)            FIRST, to the payment of all amounts owing to and all costs and
expenses incurred by any Collateral Agent, the Credit Agreement Administrative
Agent and the Senior Secured Notes Trustee (in their capacities as such),
pursuant to the terms of any Secured Credit Document or in connection with any
enforcement of rights or exercise of remedies pursuant thereto, including all
court costs and the reasonable fees and expenses of agents and legal counsel
and, in each case, including all costs and expenses incurred in enforcing its
rights to obtain such payment;

 

(ii)           SECOND, to the payment in full of any Priority Payment Lien
Obligations (including any post-petition interest with respect thereto,
regardless of whether or not allowed or allowable in any Insolvency or
Liquidation Proceeding) and the termination of any commitments thereunder;

 

8

--------------------------------------------------------------------------------


 

(iii)          THIRD, to the payment in full of all other First Lien Obligations
of each Class secured by a valid and perfected Lien on such Shared Collateral at
the time due and payable (the amounts so applied to be distributed, as among
such Classes of First Lien Obligations, ratably in accordance with the amounts
of the First Lien Obligations of each such Class on the date of such
application); provided, that amounts applied under this clause THIRD during any
period when the First Lien Obligations of any such Class shall not be due and
payable in full (other than contingent obligations not then due) shall be
allocated to the First Lien Obligations of such Class as if such First Lien
Obligations were at the time due and payable in full, and any amounts allocated
to the payment of the First Lien Obligations of such Class that are not yet due
and payable shall be transferred to, and held by, the Collateral Agent of such
Class solely as collateral for the First Lien Obligations of such Class (and
shall not constitute Shared Collateral for purposes hereof) until the date on
which the First Lien Obligations of such Class shall have become due and payable
in full (at which time such amounts shall be applied to the payment thereof);

 

(iv)          FOURTH, after payment in full of the First Lien Obligations
secured by such Shared Collateral, to the holders of junior liens in the Shared
Collateral (to the extent the holders of such junior liens, or a representative
thereof, are party to this Agreement); and

 

(v)           FIFTH, after payment in full of all the First Lien Obligations, to
the Borrower and the other Grantors or their successors or assigns, as their
interests may appear, or as a court of competent jurisdiction may direct.

 

(c)           For the avoidance of doubt, any amounts to be distributed pursuant
to this Section 2.01 shall be distributed by the applicable Collateral Agent to
the following agents for further distribution to its Related Secured Parties:
(i) in the case of any amount representing payment with respect to a Priority
Payment Lien Obligation, to the Credit Agreement Collateral Agent, (ii) in the
case of any amount representing payment with respect to a Credit Agreement
Obligation, to the Credit Agreement Collateral Agent, (iii) in the case of any
amount representing payment with respect to a Senior Secured Notes Obligation,
to the Notes Collateral Agent, and (iv) in the case of any amount representing
payment with respect to any Additional First Lien Obligation, to the applicable
Additional Collateral Agent for the corresponding Additional First Lien
Obligations Documents.

 

SECTION 2.02.  Impairments.  It is the intention of the parties hereto that the
Secured Parties of any given Class of Pari Passu Lien Indebtedness (and not the
Secured Parties of any other Class of Pari Passu Lien Indebtedness) bear the
risk of any determination by a court of competent jurisdiction that (i) any
First Lien Obligations of such Class of Pari Passu Lien Indebtedness are
unenforceable under applicable law or are subordinated to any other obligations
(other than to any Pari Passu Lien Indebtedness), (ii) the Secured Parties of
such Class of Pari Passu Lien Indebtedness do not have a valid and perfected
Lien on any of the Collateral securing any First Lien Obligations of any other
Class of Pari Passu Lien Indebtedness and/or (iii) any Person (other than any
Collateral Agent or Secured Party) has a Lien on any Shared Collateral that is
senior in priority to the Lien on such Shared Collateral securing First Lien
Obligations of such Class of Pari Passu Lien Indebtedness, but junior to the
Lien on such Shared Collateral securing any other class of Priority Payment Lien
Obligations or Pari Passu Lien Indebtedness

 

9

--------------------------------------------------------------------------------


 

(any such Lien being referred to as an “Intervening Lien”, and any such Person
being referred to as an “Intervening Creditor”) (any condition with respect to
First Lien Obligations of such Class of Pari Passu Lien Indebtedness being
referred to as an “Impairment” of such Class).  In the event an Impairment
exists with respect to First Lien Obligations of any Class of Pari Passu Lien
Indebtedness, the results of such Impairment shall be borne solely by the
Secured Parties of such Class of Pari Passu Lien Indebtedness, and the rights of
the Secured Parties of such Class of Pari Passu Lien Indebtedness (including the
right to receive distributions in respect of First Lien Obligations of such
Class of Pari Passu Lien Indebtedness pursuant to Section 2.01(b)) set forth
herein shall be modified to the extent necessary so that the results of such
Impairment are borne solely by the Secured Parties of such Class.  In
furtherance of the foregoing, in the event First Lien Obligations of any
Class of Pari Passu Lien Indebtedness shall be subject to an Impairment in the
form of an Intervening Lien of any Intervening Creditor, the value of any Shared
Collateral or Proceeds that are allocated to such Intervening Creditor shall be
deducted solely from the Shared Collateral or Proceeds to be distributed in
respect of First Lien Obligations of such Class.

 

SECTION 2.03.  Payment Over.  Each Collateral Agent, on behalf of itself and its
Related Secured Parties, agrees that if such Collateral Agent or any of its
Related Secured Parties shall at any time obtain possession of any Shared
Collateral or receive any Proceeds (other than as a result of any application of
Proceeds pursuant to Section 2.01(b)), (i) such Collateral Agent or its Related
Secured Party, as the case may be, shall promptly inform each other Collateral
Agent thereof, (ii) such Collateral Agent or its Related Secured Party shall
hold such Shared Collateral or Proceeds in trust for the benefit of the Secured
Parties of any Class entitled thereto pursuant to Section 2.01(b) and, with
respect to any Shared Collateral constituting Controlled Shared Collateral, such
Collateral Agent shall comply with the provisions of Section 4.01 and (iii) in
the case of any such Proceeds, such Proceeds shall be applied in accordance with
Section 2.01(b) as promptly as practicable.

 

SECTION 2.04.  Determinations with Respect to Amounts of Obligations and Liens. 
Whenever the Collateral Agent of any Class shall be required, in connection with
the exercise of its rights or the performance of its obligations hereunder, to
determine the existence or amount of any First Lien Obligations of any other
Class, or the Shared Collateral subject to any Lien securing the First Lien
Obligations of any other Class (and whether such Lien constitutes a valid and
perfected Lien), it may request that such information be furnished to it in
writing by the Collateral Agent of such other Class and shall be entitled to
make such determination on the basis of the information so furnished; provided
that if, notwithstanding the request of the Collateral Agent of such Class, the
Collateral Agent of such other Class shall fail or refuse reasonably promptly to
provide the requested information, the Collateral Agent of such Class shall be
entitled to make any such determination by such method as it may, in the
exercise of its good faith judgment, determine, including by reliance upon a
certificate of an Authorized Officer of the Borrower.  Each Collateral Agent may
rely conclusively, and shall be fully protected in so relying, on any
determination made by it in accordance with the provisions of the preceding
sentence (or as otherwise directed by a court of competent jurisdiction) and
shall have no liability to any Grantor, any Secured Party or any other Person as
a result of such determination or any action taken or not taken pursuant
thereto.

 

SECTION 2.05.  Exculpatory Provisions.  None of the Collateral Agents or any

 

10

--------------------------------------------------------------------------------


 

Secured Parties shall be liable for any action taken or omitted to be taken by
the such Collateral Agent or Secured Party with respect to any Shared Collateral
in accordance with the provisions of this Agreement

 

ARTICLE III

 

Rights and Remedies; Matters Relating to Shared Collateral

 

SECTION 3.01.  Exercise of Rights and Remedies.

 

(a)           Subject to paragraph (b) of this Section and Section 4.01(a),
nothing in this Agreement shall affect the ability of any Collateral Agent or
any of its Related Secured Parties (i) to enforce any rights and exercise any
remedies with respect to any Shared Collateral available under any Related
Secured Credit Documents or applicable law, including any right of set-off and
any determinations regarding the release of Liens on, or any sale, transfer or
other disposition of, any Shared Collateral, or any other rights or remedies
available to a secured creditor under the Uniform Commercial Code of any
jurisdiction, the Bankruptcy Code or any other Bankruptcy Law, or (ii) to
commence any action or proceeding with respect to such rights or remedies
(including any foreclosure action or proceeding or any Insolvency or Liquidation
Proceeding).  Subject to paragraph (b) of this Section and Section 4.01(a), any
such exercise of rights and remedies by any Collateral Agent or any of its
Related Secured Parties may be made in such order and in such manner as such
Collateral Agent or its Related Secured Parties may, subject to the provisions
of their Related Secured Credit Documents, determine in their sole discretion.

 

(b)           Notwithstanding paragraph (a) of this Section:

 

(i)            each Collateral Agent and its Related Secured Parties shall
remain subject to, and bound by, all covenants or agreements made herein by or
on behalf of such Collateral Agent or its Related Secured Parties;

 

(ii)           each Collateral Agent agrees, on behalf of itself and its Related
Secured Parties, that, prior to the commencement of any enforcement of rights or
any exercise of remedies with respect to any Shared Collateral by such
Collateral Agent or any of its Related Secured Parties, such Collateral Agent or
its Related Secured Party, as the case may be, shall provide prior written
notice thereof to each other Collateral Agent, such notice to be provided as far
in advance of such commencement as reasonably practicable, and shall regularly
inform each other Collateral Agent of developments in connection with such
enforcement or exercise; and

 

(iii)          subject to the terms and conditions of each Collateral Agent’s
Related Secured Credit Documents, each Collateral Agent agrees, on behalf of
itself and its Related Secured Parties, that such Collateral Agent and its
Related Secured Parties, to the extent requested by the other Collateral Agent,
shall cooperate in a commercially reasonable manner with each other Collateral
Agent and its Related Secured Parties in any enforcement of rights or any
exercise of remedies with respect to any Shared Collateral; provided, however,
that nothing in this section shall require any Collateral

 

11

--------------------------------------------------------------------------------


 

Agent to cooperate with any other Collateral Agent if it has not received the
appropriate or necessary consents, waivers, direction or indemnity from its
Related Secured Parties.

 

SECTION 3.02.  Prohibition on Contesting Liens.  Each Collateral Agent agrees,
on behalf of itself and its Related Secured Parties, that neither such
Collateral Agent nor any of its Related Secured Parties will, and each hereby
waives any right to, contest or support any other Person in contesting, in any
proceeding (including any Insolvency or Liquidation Proceeding), the perfection,
priority, validity, attachment or enforceability of a Lien held by or on behalf
of any other Collateral Agent or any of its Related Secured Parties in all or
any part of the Shared Collateral; provided that nothing in this Agreement shall
be construed to prevent or impair the rights of any Collateral Agent or any of
its Related Secured Parties to enforce this Agreement.

 

SECTION 3.03.  Prohibition on Challenging this Agreement.  Each Collateral Agent
agrees, on behalf of itself and its Related Secured Parties, that neither such
Collateral Agent nor any of its Related Secured Parties will attempt, directly
or indirectly, whether by judicial proceedings or otherwise, to challenge the
enforceability of any provision of this Agreement; provided that nothing in this
Agreement shall be construed to prevent or impair the rights of any Collateral
Agent or any of its Related Secured Parties to enforce this Agreement.

 

SECTION 3.04.  Release of Liens.  The parties hereto agree and acknowledge that
the release of Liens on any Shared Collateral securing First Lien Obligations of
any Class, whether in connection with a sale, transfer or other disposition of
such Shared Collateral or otherwise, shall be governed by and subject to the
Secured Credit Documents of such Class, and that nothing in this Agreement shall
be deemed to amend or affect the terms of the Secured Credit Documents of such
Class with respect thereto; provided that if, at any time any Shared Collateral
is transferred to a third party or otherwise disposed of, in each case, in
connection with any enforcement by the applicable Collateral Agent in accordance
with the provisions of this Agreement, then (whether or not any Insolvency or
Liquidation Proceeding is pending at the time) the Liens in favor of the other
Collateral Agents for the benefit of each Series of Secured Parties upon such
Shared Collateral will automatically be released and discharged upon final
conclusion of foreclosure proceeding as and when, but only to the extent, such
Liens on the Shared Collateral of the Collateral Agent enforcing its remedies in
connection with such foreclosure are released and discharged; provided that any
proceeds of any Shared Collateral realized therefrom shall be applied pursuant
to Section 2.01(b) hereof. Each Collateral Agent agrees to execute and deliver
(at the sole cost and expense of the Grantors) all such authorizations and other
instruments as shall reasonably be requested by the any other Collateral Agent
to evidence and confirm any release of Shared Collateral provided for in this
Section..

 

SECTION 3.05.  Insurance and Condemnation Awards.  So long as the Discharge of
the Credit Agreement Obligations has not occurred, the Credit Agreement
Collateral Agent and its Related Secured Parties shall have the exclusive right,
subject to the rights of the Grantors under and solely to the extent provided in
the Credit Agreement Documents, to settle and adjust claims in respect of Shared
Collateral under policies of insurance covering Shared Collateral and to approve
any award granted in any condemnation or similar proceeding, or any deed in lieu
of condemnation, in respect of the Shared Collateral; provided that any Proceeds
arising therefrom shall be subject to Article II.

 

12

--------------------------------------------------------------------------------


 

ARTICLE IV

 

Collateral

 

SECTION 4.01.  Bailment for Perfection of Security Interests.

 

(a)           Each Collateral Agent agrees that if it shall at any time hold a
Lien on any Shared Collateral that can be perfected by the possession or control
of such Shared Collateral or of any deposit, securities or other account in
which such Shared Collateral is held, and if such Shared Collateral or any such
account is in fact in the possession or under the control of such Collateral
Agent, or of agents or bailees of such Collateral Agent (such Shared Collateral
being referred to herein as the “Controlled Shared Collateral”), such Collateral
Agent shall, solely for the purpose of perfecting the Liens of any other
Collateral Agent granted on such Shared Collateral under its Related Secured
Credit Documents and subject to the terms and conditions of this Article, also
hold such Controlled Shared Collateral as gratuitous bailee and sub-agent for
each such other Collateral Agent (any Collateral Agent that shall be holding any
Controlled Shared Collateral as gratuitous bailee and sub-agent being referred
to herein as the “Bailee Collateral Agent”).  In furtherance of the foregoing,
each Collateral Agent appoints each Bailee Collateral Agent as such Collateral
Agent’s gratuitous bailee and sub-agent hereunder with respect to any Controlled
Shared Collateral that such Bailee Collateral Agent possesses or controls at any
time solely for the purpose of perfecting a Lien on such Controlled Shared
Collateral.  Notwithstanding anything herein to the contrary, it is understood
and agreed that as of the date hereof and until such time as the Credit
Agreement Obligations are Discharged, the Credit Agreement Collateral Agent
shall have the sole right to give any instructions, directions and entitlement
orders (including any blockage or withdrawal instructions) with respect to any
deposit, securities or other accounts, or any funds or property contained
thereinto and to exercise any other remedies under any control agreement entered
into with respect to a deposit account, a securities account or any other
account (whether or not the Notes Collateral Agent is also a party thereto);
provided that any amounts withdrawn therefrom shall be subject to Article II. 
It is further understood and agreed that as of the date hereof and until such
time as the Credit Agreement Obligations are Discharged, the Credit Agreement
Collateral Agent shall be granted possession of all possessory Controlled Shared
Collateral and, thereafter, possession shall be determined by Section 4.01(d).

 

(b)           In furtherance of the foregoing, each Grantor hereby grants a
security interest in the Controlled Shared Collateral to each Collateral Agent
that possesses or controls Controlled Shared Collateral as permitted in
Section 4.01(a) for the benefit of the Secured Parties under any other Class of
First Lien Obligations which have been granted a Lien on the Controlled Shared
Collateral possessed or controlled by such Collateral Agent.

 

(c)           Subject to Section 4.01(a), for purposes of this Section, the
Bailee Collateral Agent shall be entitled to deal with the applicable Controlled
Shared Collateral in accordance with the terms of its Related Secured Credit
Documents as if the Liens thereon of the Collateral Agent or Secured Parties of
any other Class (and the agreements set forth in paragraph (a) of this Section)
did not exist; provided that any Proceeds arising from any such Controlled
Shared Collateral shall be subject to Article II.  The obligations and
responsibilities of any Bailee Collateral Agent to any other Collateral Agent or
any of its Related Secured Parties under this

 

13

--------------------------------------------------------------------------------


 

Article shall be limited solely to holding or controlling the applicable
Controlled Shared Collateral as gratuitous bailee and sub-agent in accordance
with this Article.  Without limiting the foregoing, (i) no Bailee Collateral
Agent shall have any obligation or responsibility to ensure that any Controlled
Shared Collateral is genuine or owned by any of the Grantors, (ii) no Bailee
Collateral Agent shall, by reason of this Agreement, any other Security Document
or any other document, have a fiduciary relationship or other implied duties in
respect of any other Collateral Agent or any other Secured Party and
(iii) without affecting the agreement of any Bailee Collateral Agent to act as a
gratuitous bailee and sub-agent solely for the purpose set forth in paragraph
(a) of this Section or the right of any other Collateral Agent to enforce the
rights and exercise the remedies (in each case other than through such Bailee
Collateral Agent) as set forth in Section 3.01 and subject to the proviso in
Section 4.01(a), each Collateral Agent agrees that such Collateral Agent shall
not issue any instructions to any Bailee Collateral Agent, in its capacity as a
gratuitous bailee and sub-agent of such Collateral Agent, with respect to the
Controlled Shared Collateral or otherwise seek to exercise control over any
Bailee Collateral Agent.

 

(d)           The Bailee Collateral Agent of any Class shall, upon the Discharge
of the First Lien Obligations of such Class, transfer the possession and control
of the applicable Controlled Shared Collateral, together with any necessary
endorsements but without recourse or warranty, (i) if First Lien Obligations of
any other Class are outstanding at such time, to the Collateral Agent of such
other Class (or, if First Lien Obligations of more than one other Class are
outstanding at such time, to the Collateral Agent of the same Class as the
Class of the First Lien Obligations the aggregate principal amount of which
outstanding at such time exceeds the aggregate principal amount of the First
Lien Obligations of any other Class outstanding at such time) and (ii) if no
First Lien Obligations are outstanding at such time, to the applicable Grantor
or as directed by a court of competent jurisdiction, in each case so as to allow
such Person to obtain possession and control of such Controlled Shared
Collateral.  In connection with any transfer under clause (i) above by any
Bailee Collateral Agent, such Bailee Collateral Agent agrees to take all actions
in its power as shall be necessary or reasonably requested by the transferee
Collateral Agent to permit the transferee Collateral Agent to obtain, for the
benefit of its Related Secured Parties, a first priority security interest in
the applicable Controlled Shared Collateral.

 

SECTION 4.02.  Delivery of Documents.  Promptly after the execution and delivery
to any Collateral Agent by any Grantor of any Security Document (other than
(a) any Security Document in effect on the date hereof and (b) any Additional
First Lien Obligations Document referred to in paragraph (b) of Article VII, but
including any amendment, amendment and restatement, waiver or other modification
of any such Security Document or Additional First Lien Obligations Document),
the Borrower shall deliver to each Collateral Agent party hereto at such time a
copy of such Security Document.

 

14

--------------------------------------------------------------------------------


 

ARTICLE V

 

Other Agreements

 

SECTION 5.01.  Concerning Secured Credit Documents and Collateral.

 

(a)           The Secured Credit Documents of any Class may be Amended, in whole
or in part, in accordance with their terms, in each case without notice to or
the consent of the Collateral Agent or any Secured Parties of any other Class;
provided that nothing in this paragraph shall affect any limitation on any such
Amendment that is set forth in the Secured Credit Documents of any such other
Class.

 

(b)           The Grantors agree that each Security Document (other than any
Credit Agreement Document executed and delivered prior to the date hereof,
without limitation of the applicability of this Agreement thereto) creating a
Lien on any Shared Collateral securing any First Lien Obligations shall contain
a legend substantially in the form of Annex I, or similar provisions approved by
the Credit Agreement Collateral Agent, which approval shall not be unreasonably
withheld.

 

(c)           The Grantors agree that they shall not grant to any Person any
Lien on any Shared Collateral securing First Lien Obligations of any Class other
than through the Collateral Agent of such Class (it being understood that the
foregoing shall not be deemed to prohibit grants of set-off rights to Secured
Parties of any Class); provided that the foregoing shall not prohibit the
granting of any Liens permitted by the terms of the Secured Credit Documents.

 

(d)           The Grantors agree that they shall not, and shall not permit any
Subsidiary to, grant or permit or suffer to exist any additional Liens on any
asset or property to secure any Class of First Lien Obligations unless it has
granted a Lien on such asset or property to secure each other Class of First
Lien Obligations; provided that the foregoing shall not prohibit (i) any class
of First Lien Obligations from being secured by Equity Interests (as defined in
the Credit Agreement) that do not secure any other class of First Lien
Obligations due to the Rule 3-16 Exception (as defined in the Senior Secured
Notes Collateral Agreement) or (ii) the granting of any Liens permitted by the
terms of the Secured Credit Documents.

 

SECTION 5.02.  Refinancings.  The First Lien Obligations of any Class may be
Refinanced, in whole or in part, in each case, without notice to, or the consent
of the Collateral Agent or Secured Party of any other Class, all without
affecting the priorities provided for herein (including, without limitation, the
priority in right of payment of the Priority Payment Lien Obligations) or the
other provisions hereof; provided that nothing in this paragraph shall affect
any limitation on any such Refinancing that is set forth in the Secured Credit
Documents of any such other Class; and provided, further, that if any
obligations of the Grantors in respect of such Refinancing indebtedness shall be
secured by Liens on any Shared Collateral, such obligations and the holders
thereof shall be subject to and bound by the provisions of this Agreement and,
if not already, the collateral agent under such obligations shall become a party
hereto by executing and delivering a Collateral Agent Joinder Agreement.

 

SECTION 5.03.  Reinstatement.  If, in any Insolvency or Liquidation Proceeding
or otherwise, all or part of any payment with respect to the First Lien
Obligations of any Class previously made shall be rescinded for any reason
whatsoever (including an order or judgment for disgorgement of a preference
under the Bankruptcy Code, or any similar law), then the terms and conditions of
Article II shall be fully applicable thereto until all the First Lien
Obligations of such Class shall again have been paid in full in cash.

 

15

--------------------------------------------------------------------------------


 

SECTION 5.04.  Reorganization Modifications.  In the event the First Lien
Obligations of any Class are modified pursuant to applicable law, including
Section 1129 of the Bankruptcy Code, any reference to the First Lien Obligations
of such Class or the Secured Credit Documents of such Class shall refer to such
obligations or such documents as so modified.

 

SECTION 5.05.  Further Assurances.  Each of the Collateral Agents and the
Grantors agrees that it will execute, or will cause to be executed, such
reasonable further documents, agreements and instruments, and take all such
reasonable further actions, as may be required under any applicable law, or
which any Collateral Agent may reasonably request, to effectuate the terms of
this Agreement.

 

ARTICLE VI

 

No Reliance; No Liability

 

SECTION 6.01.  No Reliance; Information.  Each Collateral Agent, on behalf of
its Related Secured Parties, acknowledges that (a) its Related Secured Parties
have, independently and without reliance upon any Collateral Agent or any
Related Secured Parties, and based on such documents and information as they
have deemed appropriate, made their own credit analysis and decision to enter
into the Secured Credit Documents to which they are party and (b) its Related
Secured Parties will, independently and without reliance upon any Collateral
Agent or any of its Related Secured Parties, and based on such documents and
information as they shall from time to time deem appropriate, continue to make
their own credit decision in taking or not taking any action under this
Agreement or any other Secured Credit Document.  The Collateral Agent or Secured
Parties of any Class shall have no duty to disclose to any Collateral Agent or
any Secured Party of any other Class any information relating to the Borrower or
any of the Grantors or their Subsidiaries, or any other circumstance bearing
upon the risk of nonpayment of any of the First Lien Obligations, that is known
or becomes known to any of them or any of their Affiliates.  If the Collateral
Agent or any Secured Party of any Class, in its sole discretion, undertakes at
any time or from time to time to provide any such information to, as the case
may be, the Collateral Agent or any Secured Party of any other Class, it shall
be under no obligation (i) to make, and shall not be deemed to have made, any
express or implied representation or warranty, including with respect to the
accuracy, completeness, truthfulness or validity of the information so provided,
(ii) to provide any additional information or to provide any such information on
any subsequent occasion or (iii) to undertake any investigation.

 

SECTION 6.02.  No Warranties or Liability.

 

(a)           Each Collateral Agent, for itself and on behalf of its Related
Secured Parties, acknowledges and agrees that no Collateral Agent or Secured
Party of any other Class has made any express or implied representation or
warranty, including with respect to the execution, validity, legality,
completeness, collectability or enforceability of any of the Secured Credit
Documents, the ownership of any Shared Collateral or the perfection or priority
of any Liens thereon.  The Collateral Agent and the Secured Parties of any
Class will be entitled to manage and supervise their loans and other extensions
of credit in the manner set forth in their Related Secured Credit Documents. No
Collateral Agent shall, by reason of this Agreement, any

 

16

--------------------------------------------------------------------------------


 

other Security Document or any other document, have a fiduciary relationship or
other implied duties in respect of any other Collateral Agent or any other
Secured Party.

 

(b)           No Collateral Agent or Secured Parties of any Class shall have any
express or implied duty to the Collateral Agent or any Secured Party of any
other Class to act or refrain from acting in a manner that allows, or results
in, the occurrence or continuance of a default or an Event of Default under any
Secured Credit Document (other than, in each case, this Agreement), regardless
of any knowledge thereof that they may have or be charged with.

 

SECTION 6.03.  Rights of Notes Collateral Agent.

 

Notwithstanding anything contained herein to the contrary, the Notes Collateral
Agent shall be entitled to the same rights, protections, immunities and
indemnities as set forth in the Senior Secured Notes Indenture as if the
provisions setting forth those rights, protections, immunities and indemnities
are fully set forth herein.

 

ARTICLE VII

 

Additional First Lien Obligations

 

The Borrower may from time to time, subject to any limitations contained in any
Secured Credit Documents in effect at such time, designate additional
indebtedness and related obligations that are, or are to be, secured by Liens on
any assets of the Borrower or any of the Grantors that would, if such Liens were
granted, constitute Shared Collateral as Additional First Lien Obligations by
delivering to each Collateral Agent party hereto at such time a certificate of
an Authorized Officer of the Borrower:

 

(a)           describing the indebtedness and other obligations being designated
as Additional First Lien Obligations, and including a statement of the maximum
aggregate outstanding principal amount of such indebtedness as of the date of
such certificate;

 

(b)           setting forth the Additional First Lien Obligations Documents
under which such Additional First Lien Obligations are issued or incurred or the
Guarantees of or Liens securing such Additional First Lien Obligations are, or
are to be, granted or created, and attaching copies of such Additional First
Lien Obligations Documents as each Grantor has executed and delivered to the
Person that serves as the collateral agent, collateral trustee or a similar
representative for the holders of such Additional First Lien Obligations (such
Person being referred to as the “Additional Collateral Agent”) with respect to
such Additional First Lien Obligations on the closing date of such Additional
First Lien Obligations, certified as being true and complete by an Authorized
Officer of the Borrower;

 

(c)           identifying the Person that serves as the Additional Collateral
Agent;

 

(d)           certifying that the incurrence of such Additional First Lien
Obligations, the creation of the Liens securing such Additional First Lien
Obligations and the designation of such Additional First Lien Obligations as
“Additional First Lien

 

17

--------------------------------------------------------------------------------


 

Obligations” hereunder do not violate or result in a default under any provision
of any Secured Credit Document of any Class in effect at such time;

 

(e)           identifying such Additional First Lien Obligations as either
Priority Payment Lien Obligations or Pari Passu Lien Indebtedness, and if
identified as Priority Payment Lien Obligations, certifying that the designation
of such Additional First Lien Obligations as Priority Payment Lien Obligations
does not violate or result in a default under any provision of any Secured
Credit Document of any Class in effect at such time;

 

(f)            certifying that the Additional First Lien Obligations Documents
(A) meet the requirements of Section 5.01(b) and (B) authorize the Additional
Collateral Agent to become a party hereto by executing and delivering a
Collateral Agent Joinder Agreement and provide that, upon such execution and
delivery, such Additional First Lien Obligations and the holders thereof shall
become subject to and bound by the provisions of this Agreement; and

 

(g)           attaching a fully completed Collateral Agent Joinder Agreement
executed and delivered by the Additional Collateral Agent.

 

Upon the delivery of such certificate and the related attachments as provided
above and as so long as the statements made therein are true and correct as of
the date of such certificate, the obligations designated in such notice shall
become Additional First Lien Obligations for all purposes of this Agreement. 
Notwithstanding anything herein contained to the contrary, each Collateral Agent
may conclusively rely on such certificate delivered by the Borrower, and upon
its receipt of such certificate, each Collateral Agent shall execute the
Collateral Agent Joinder Agreement evidencing its acknowledgment thereof, and
shall incur no liability to any Person for such execution.

 

ARTICLE VIII

 

Miscellaneous

 

SECTION 8.01.  Notices.  All notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by facsimile, as
follows:

 

(a)           if to any Grantor, to it (or, in the case of any Grantor other
than the Borrower, to it in care of the Borrower) at:

 

Symbion, Inc.
40 Burton Hills Blvd.
Suite 500
Nashville, TN 37215
Attention:  Teresa F. Sparks, Chief Financial Officer
(Telecopy No. (615) 234-7994)

 

with a copy to:

 

18

--------------------------------------------------------------------------------


 

Derek Bell, Assistant Vice President of Finance
(Telecopy No. (615) 234-5998);

 

with a copy (which shall not constitute notice) to:

 

Waller Lansden Dortch & Davis, LLP
511 Union Street, Suite 2700
Nashville, TN  37219
Attention: Robert L. Harris, Esq.
Facsimile: (615) 244-6804;

 

(b)           if to the Credit Agreement Collateral Agent, to it at:

 

Morgan Stanley Senior Funding, Inc. 
Attention: Agency Team
1 Pierrepont Plaza, 7th Floor
Brooklyn, NY  11201
Telephone:  718-754-7422
Facsimile:  212-507-6680
Electronic mail:  msagency@morganstanley.com

 

(c)           if to the Notes Collateral Agent, to it at:

 

U.S. Bank National Association
150 Fourth Avenue North
Second Floor
Nashville, Tennessee  37219
Telecopier No.:  615-251-0737
Attn:  Wally Jones

 

(d)           if to any Additional Collateral Agent, to it at the address set
forth in the applicable Collateral Agent Joinder Agreement.

 

Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto.  All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt (if a Business Day) and on the next Business Day thereafter (in all
other cases) if delivered by hand or overnight courier service or sent by
facsimile or on the date five Business Days after dispatch by certified or
registered mail if mailed, in each case delivered, sent or mailed (properly
addressed) to such party as provided in this Section or in accordance with the
latest unrevoked direction from such party given in accordance with this
Section.  As agreed to in writing by any party hereto from time to time, notices
and other communications to such party may also be delivered by e-mail to the
e-mail address of a representative of such party provided from time to time by
such party.

 

19

--------------------------------------------------------------------------------


 

SECTION 8.02.  Waivers; Amendment; Joinder Agreements.

 

(a)           No failure or delay on the part of any party hereto in exercising
any right or power hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the parties hereto are cumulative and are not exclusive
of any rights or remedies that they would otherwise have.  No waiver of any
provision of this Agreement or consent to any departure by any party therefrom
shall in any event be effective unless the same shall be permitted by paragraph
(b) of this Section, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given.  No notice or demand
on any party hereto in any case shall entitle such party to any other or further
notice or demand in similar or other circumstances.

 

(b)           Neither this Agreement nor any provision hereof may be waived,
amended or otherwise modified except as contemplated by the Secured Credit
Documents and then pursuant to an agreement or agreements in writing entered
into by each Collateral Agent then party hereto; provided that no such agreement
shall by its terms amend, modify or otherwise affect the rights or obligations
of any Grantor without the Borrower’s prior written consent; provided, further
that (i) (A) this Agreement may be supplemented by a Collateral Agent Joinder
Agreement, and an Additional Collateral Agent may become a party hereto, in
accordance with Article VII and (B) this Agreement may be supplemented by a
Grantor Joinder Agreement, and a Subsidiary may become a party hereto, in
accordance with Section 8.12, and (ii) in connection with any Refinancing of
First Lien Obligations of any Class, the Collateral Agents then party hereto
shall enter (and are hereby authorized to enter without the consent of any other
Secured Party), at the request of any Collateral Agent or the Borrower, into
such amendments or modifications of this Agreement as are reasonably necessary
to reflect such Refinancing and are reasonably satisfactory to each such
Collateral Agent; provided that such Collateral Agent shall not be required to
enter into such amendments or modifications unless it shall have received a
certificate of an Authorized Officer of the Borrower, in form reasonably
satisfactory to such Collateral Agent, certifying that such Refinancing and such
amendment or modification are permitted hereunder.

 

SECTION 8.03.  Parties in Interest.  This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns, as well as the other Secured Parties, all of whom are intended to be
bound by, and to be third party beneficiaries of, this Agreement.  No other
Person shall have or be entitled to assert rights or benefits hereunder.

 

SECTION 8.04.  Effectiveness; Survival.  This Agreement shall become effective
when executed and delivered by the parties hereto.  All covenants, agreements,
representations and warranties made by any party in this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement.  This Agreement shall
continue in full force and effect notwithstanding the commencement of any
Insolvency or Liquidation Proceeding against the Borrower or any of the
Subsidiaries, and the parties hereto acknowledge that this Agreement is intended
to be and shall be enforceable as a “subordination” agreement under Bankruptcy
Code Section 510(a).

 

20

--------------------------------------------------------------------------------


 

SECTION 8.05.  Counterparts.  This Agreement may be executed in counterparts,
each of which shall constitute an original but all of which when taken together
shall constitute a single contract.  Delivery of an executed signature page to
this Agreement by facsimile or other electronic transmission shall be as
effective as delivery of a manually signed counterpart of this Agreement.

 

SECTION 8.06.  Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.  The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

 

SECTION 8.07.  Governing Law; Jurisdiction; Consent to Service of Process.

 

(a)           This Agreement shall be construed in accordance with and governed
by the law of the State of New York.

 

(b)           Each party hereto irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in the Borough of Manhattan, New York County and
of the United States District Court of the Southern District of New York sitting
in the Borough of Manhattan, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court.  Each party hereto agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.  Nothing in this Agreement shall affect any right that
any party hereto or any Secured Party may otherwise have to bring any action or
proceeding relating to this Agreement against any party hereto or its properties
in the courts of any jurisdiction.

 

(c)           Each party hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section.  Each party hereto irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

(d)           Each party hereto irrevocably consents to service of process in
the manner provided for notices in Section 8.01, such service to be effective
upon receipt.  Nothing in this Agreement will affect the right of any party
hereto or any Secured Party to serve process in any other manner permitted by
law.

 

SECTION 8.08.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO

 

21

--------------------------------------------------------------------------------


 

WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN  ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT
OF OR RELATING TO THIS AGREEMENT (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 8.09.  Headings.  Article and Section headings used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

 

SECTION 8.10.  Conflicts.  In the event of any conflict or inconsistency between
the provisions of this Agreement and the provisions of any other Secured Credit
Documents, the provisions of this Agreement shall control.

 

SECTION 8.11.  Provisions Solely to Define Relative Rights.  The provisions of
this Agreement are and are intended solely for the purpose of defining the
relative rights of the Secured Parties in relation to one another.  Except as
expressly provided in this Agreement, none of the Borrower, any other Grantor,
any other Subsidiary or any other creditor of any of the foregoing shall have
any rights or obligations hereunder, and none of the Borrower, any other Grantor
or any other Subsidiary may rely on the terms hereof.  Nothing in this Agreement
is intended to or shall impair the obligations of the Borrower or any other
Grantor, which are absolute and unconditional, to pay the First Lien Obligations
as and when the same shall become due and payable in accordance with their
terms.  For the avoidance of doubt, nothing contained herein shall be construed
to constitute a waiver or an amendment of any covenant of the Borrower or any
other Grantor contained in any Secured Credit Document, which restricts the
incurrence of any Indebtedness or the grant of any Lien.

 

SECTION 8.12.  Additional Grantors.  In the event any Subsidiary shall have
granted a Lien on any of its assets to secure any First Lien Obligations, the
Borrower shall cause such Subsidiary, if not already a party hereto, to become a
party hereto as a “Grantor”.  Upon the execution and delivery by any Subsidiary
of a Grantor Joinder Agreement, any such Subsidiary shall become a party hereto
and a Grantor hereunder with the same force and effect as if originally named as
such herein.  The execution and delivery of any such instrument shall not
require the consent of any other party hereto.  The rights and obligations of
each party hereto shall remain in full force and effect notwithstanding the
addition of any new Grantor as a party to this Agreement.

 

SECTION 8.13.  Specific Performance.  Each Collateral Agent, on behalf of itself
and its Related Secured Parties, may demand specific performance of this
Agreement.  Each Collateral Agent, on behalf of itself and its Related Secured
Parties, hereby irrevocably waives any defense based on the adequacy of a remedy
at law and any other defense that might be

 

22

--------------------------------------------------------------------------------


 

asserted to bar the remedy of specific performance in any action which may be
brought by the Secured Parties.

 

SECTION 8.14.  Integration.  This Agreement, together with the other Secured
Credit Documents, represents the agreement of each of the Grantors and the
Secured Parties with respect to the subject matter hereof and there are no
promises, undertakings, representations or warranties by any Grantor, any
Collateral Agent or any other Secured Party relative to the subject matter
hereof not expressly set forth or referred to herein or in the other Secured
Credit Documents.

 

[SIGNATURE PAGE FOLLOWS]

 

23

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

MORGAN STANLEY SENIOR FUNDING, INC.,

 

as Credit Agreement Collateral Agent

 

 

 

By:

/s/ Christy Silvester

 

 

Name: Christy Silvester

 

 

Title: Executive Director

 

Signature Page to Intercreditor Agreement

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as Notes Collateral Agent

 

 

 

By:

/s/ Wally Jones

 

 

Name: Wally Jones

 

 

Title: Vice President

 

Annex A to the

Signature Page to Intercreditor Agreement

 

--------------------------------------------------------------------------------


 

 

SYMBION, INC.

 

 

 

 

 

By:

/s/ Teresa F. Sparks

 

 

Name: Teresa F. Sparks

 

 

Title:

Senior Vice President of Finance and Chief Financial Officer

 

 

 

 

 

SYMBION HOLDINGS CORPORATION

 

 

 

 

 

By:

/s/ Teresa F. Sparks

 

 

Name: Teresa F. Sparks

 

 

Title:

Senior Vice President of Finance and Chief Financial Officer

 

Annex A to the

Signature Page to Intercreditor Agreement

 

--------------------------------------------------------------------------------


 

 

EACH OF THE SUBSIDIARIES LISTED ON ANNEX A TO THIS SIGNATURE PAGE

 

 

 

 

 

By:

/s/ Kenneth C. Mitchell

 

 

Name: Kenneth C. Mitchell

 

 

Title: Vice President

 

Signature Page to Intercreditor Agreement

 

--------------------------------------------------------------------------------


 

ANNEX A

 

Ambulatory Resource Centres Investment Company, LLC

Ambulatory Resource Centres of Florida, Inc.

Ambulatory Resource Centres of Massachusetts, Inc.

Ambulatory Resource Centres of Texas, Inc.

Ambulatory Resource Centres of Washington, Inc.

Ambulatory Resource Centres of Wilmington, Inc.

ARC Development Corporation

ARC Financial Services Corporation

ASC of Hammond, Inc

ASC of New Albany, LLC

Austin Surgical Holdings, LLC

Houston PSC - I, Inc.

Lubbock Surgicenter, Inc.

Medisphere Health Partners - Oklahoma City, Inc.

Medisphere Health Partners Management of Tennessee, Inc.

NeoSpine Surgery of Nashville, LLC

NeoSpine Surgery of Puyallup, LLC

NeoSpine Surgery, LLC

NSC Edmond, Inc.

Physicians Surgical Care, Inc.

Premier Ambulatory Surgery of Duncanville, Inc.

PSC Development Company, LLC

PSC of New York, L.L.C.

PSC Operating Company, LLC

Quahog Holding Company, LLC

SARC/Asheville, Inc.

SARC/Circleville, Inc.

SARC/DeLand, Inc.

SARC/Ft. Myers, Inc.

SARC/FW, Inc.

SARC/Georgia, Inc.

SARC/Jacksonville, Inc.

SARC/Kent, LLC

SARC/Knoxville, Inc.

SARC/Largo Endoscopy, Inc.

SARC/Largo, Inc.

SARC/Metairie, Inc

SARC/Providence, LLC

SARC/San Antonio, LLC

SARC/Savannah, Inc.

SARC/St. Charles, Inc.

SARC/Vincennes, Inc.

SARC/Worcester, Inc.

 

 Annex A to the

Signature Page to Intercreditor Agreement

 

--------------------------------------------------------------------------------


 

SMBI Gresham, LLC

SMBI Havertown, LLC

SMBI Idaho, LLC

SMBI Portsmouth, LLC

SMBIMS Birmingham, Inc.

SMBIMS Durango, LLC

SMBIMS Florida I, LLC

SMBIMS Greenville, LLC

SMBIMS Kirkwood, LLC

SMBIMS Novi, LLC

SMBIMS Orange City, LLC

SMBIMS Steubenville, Inc.

SMBIMS Tuscaloosa, Inc.

SMBIMS Wichita, LLC

SMBISS Beverly Hills, LLC

SMBISS Chesterfield, LLC

SMBISS Encino, LLC

SMBISS Irvine, LLC

SMBISS Thousand Oaks, LLC

SSC Provider Network, LLC

SurgiCare of DeLand, Inc.

Symbion Ambulatory Resource Centres, Inc.

SymbionARC Management Services, Inc.

SymbionARC Support Services, LLC

Texarkana Surgery Center GP, Inc.

UniPhy Healthcare of Johnson City VI, LLC

UniPhy Healthcare of Louisville, Inc.

UniPhy Healthcare of Maine I, Inc.

UniPhy Healthcare of Memphis I, LLC

UniPhy Healthcare of Memphis II, Inc.

UniPhy Healthcare of Memphis III, LLC

UniPhy Healthcare of Memphis IV, LLC

VASC, Inc.

Village Surgicenter, Inc.

 

Annex A to the

Signature Page to Intercreditor Agreement

 

--------------------------------------------------------------------------------


 

ANNEX I

 

SECURITY DOCUMENTS LEGEND

 

THIS [NAME OF SECURITY DOCUMENT] IS SUBJECT TO THE PROVISIONS OF THE
INTERCREDITOR AGREEMENT DATED AS OF JUNE 14, 2011 (AS AMENDED, RESTATED,
SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME), AMONG SYMBION, INC., THE
GRANTORS PARTY THERETO, MORGAN STANLEY SENIOR FUNDING, INC., AS CREDIT AGREEMENT
COLLATERAL AGENT, AND U.S. BANK NATIONAL ASSOCIATION, AS NOTES COLLATERAL AGENT,
AND EACH ADDITIONAL COLLATERAL AGENT FROM TIME TO TIME PARTY THERETO.

 

Annex I-1

--------------------------------------------------------------------------------


 

EXHIBIT I

 

[FORM OF] COLLATERAL AGENT JOINDER AGREEMENT NO. [           ] dated as of
[             ], 20[  ] (this “Joinder Agreement”) to the INTERCREDITOR
AGREEMENT dated as of June 14, 2011 (the “Intercreditor Agreement”), among
SYMBION, INC., a Delaware corporation (the “Borrower”), SYMBION HOLDINGS
CORPORATION, a Delaware corporation (“Holdings”), the GRANTORS party thereto,
MORGAN STANLEY SENIOR FUNDING, INC., as the Credit Agreement Collateral Agent,
U.S. BANK NATIONAL ASSOCIATION, as Notes Collateral Agent, and each ADDITIONAL
COLLATERAL AGENT from time to time party thereto.

 

A.            Capitalized terms used herein but not otherwise defined herein
shall have the meanings assigned to such terms in the Intercreditor Agreement.

 

B.            The Borrower proposes to issue or incur Additional First Lien
Obligations and the Person identified in the signature pages hereto as the
“Additional Collateral Agent” (the “Additional Collateral Agent”) will serve as
the collateral agent, collateral trustee or a similar representative for the
Additional Secured Parties.  The Additional First Lien Obligations are being
designated as such by the Borrower in accordance with Article VII of the
Intercreditor Agreement.

 

C.            The Additional Collateral Agent wishes to become a party to the
Intercreditor Agreement and to acquire and undertake, for itself and on behalf
of the Additional Secured Parties, the rights and obligations of an “Additional
Collateral Agent” thereunder.  The Additional Collateral Agent is entering into
this Joinder Agreement in accordance with the provisions of the Intercreditor
Agreement in order to become an Additional Collateral Agent thereunder.

 

Accordingly, the Additional Collateral Agent and the Borrower agree as follows,
for the benefit of the Additional Collateral Agent, the Borrower and each other
party to the Intercreditor Agreement:

 

SECTION 1.  Accession to the Intercreditor Agreement.  The Additional Collateral
Agent (a) hereby accedes and becomes a party to the Intercreditor Agreement as
an Additional Collateral Agent for the Additional Secured Parties from time to
time in respect of the Additional First Lien Obligations, (b) agrees, for itself
and on behalf of the Additional Secured Parties from time to time in respect of
the Additional First Lien Obligations, to all the terms and provisions of the
Intercreditor Agreement and (c) shall have all the rights and obligations of an
Additional Collateral Agent under the Intercreditor Agreement.

 

SECTION 2.  Counterparts.  This Joinder Agreement may be executed in multiple
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Joinder Agreement shall
become effective when each Collateral Agent shall have received a counterpart of
this Joinder Agreement that bears the signature of the Additional Collateral
Agent.  Delivery of an executed signature page to this Joinder Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually signed counterpart of this Joinder Agreement.

 

Ex. I-1

--------------------------------------------------------------------------------


 

SECTION 3.  Benefit of Agreement.  The agreements set forth herein or undertaken
pursuant hereto are for the benefit of, and may be enforced by, any party to the
Intercreditor Agreement.

 

SECTION 4.  Governing Law.  THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 5.  Severability.  In case any one or more of the provisions contained
in this Joinder Agreement should be held invalid, illegal or unenforceable in
any respect, none of the parties hereto shall be required to comply with such
provision for so long as such provision is held to be invalid, illegal or
unenforceable, but the validity, legality and enforceability of the remaining
provisions contained herein and in the Intercreditor Agreement shall not in any
way be affected or impaired.  The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

 

SECTION 6.  Notices.  All communications and notices hereunder shall be in
writing and given as provided in Section 8.01 of the Intercreditor Agreement. 
All communications and notices hereunder to the Additional Collateral Agent
shall be given to it at the address set forth under its signature hereto, which
information supplements Section 8.01 of the Intercreditor Agreement.

 

SECTION 7.  Expense Reimbursement.  The Borrower agrees to reimburse each
Collateral Agent for its reasonable and invoiced out-of-pocket expenses in
connection with this Joinder Agreement, including the reasonable and invoiced
fees, other charges and disbursements of counsel for each Collateral Agent.

 

Ex. I-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Additional Collateral Agent and the Borrower have duly
executed this Joinder Agreement to the Intercreditor Agreement as of the day and
year first above written.

 

 

 

[NAME OF ADDITIONAL COLLATERAL AGENT], as ADDITIONAL COLLATERAL AGENT for the
ADDITIONAL SECURED PARTIES

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Address for notices:

 

 

 

 

 

attention of:

 

Telecopy:

 

 

 

 

 

SYMBION, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Ex. I-3

--------------------------------------------------------------------------------


 

Acknowledged by:

 

 

 

MORGAN STANLEY SENIOR FUNDING, INC.,

 

as Credit Agreement Collateral Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as Notes Collateral Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

[EACH OTHER ADDITIONAL COLLATERAL AGENT], as Additional Collateral Agent

 

 

 

By:

 

 

Name:

 

Title:

 

 

Ex. I-4

--------------------------------------------------------------------------------


 

EXHIBIT II

 

[FORM OF] GRANTOR JOINDER AGREEMENT NO. [           ] dated as of
[            ], 20[  ] (this “Grantor Joinder Agreement”) to the INTERCREDITOR
AGREEMENT dated as of June 14, 2011 (the “Intercreditor Agreement”), among
SYMBION, INC., a Delaware corporation (the “Borrower”), SYMBION HOLDINGS
CORPORATION, a Delaware corporation (“Holdings”), the GRANTORS party thereto,
MORGAN STANLEY SENIOR FUNDING, INC., as Credit Agreement Collateral Agent, U.S.
BANK NATIONAL ASSOCIATION as Notes Collateral Agent, each ADDITIONAL COLLATERAL
AGENT from time to time party thereto and [                   ], a
[                        ], as an additional GRANTOR.

 

A.            Capitalized terms used herein but not otherwise defined herein
shall have the meanings assigned to such terms in the Intercreditor Agreement.

 

B.            [           ], a Subsidiary of the Borrower (the “Additional
Grantor”), has granted a Lien on all or a portion of its assets to secure First
Lien Obligations and such Additional Grantor is not a party to the Intercreditor
Agreement.

 

C.            The Additional Grantor wishes to become a party to the
Intercreditor Agreement and to acquire and undertake the rights and obligations
of a Grantor thereunder.  The Additional Grantor is entering into this Grantor
Joinder Agreement in accordance with the provisions of the Intercreditor
Agreement in order to become a Grantor thereunder.

 

Accordingly, the Additional Grantor agrees as follows, for the benefit of the
Collateral Agents, the Borrower and each other party to the Intercreditor
Agreement:

 

SECTION 1.  Accession to the Intercreditor Agreement.   In accordance with
Section 8.12 of the Intercreditor Agreement, the Additional Grantor (a) hereby
accedes and becomes a party to the Intercreditor Agreement as a Grantor with the
same force and effect as if originally named therein as a Grantor, (b) agrees to
all the terms and provisions of the Intercreditor Agreement and (c) shall have
all the rights and obligations of a Grantor under the Intercreditor Agreement.

 

SECTION 2.  Representations, Warranties and Acknowledgement of the Additional
Grantor.  The Additional Grantor represents and warrants to each Collateral
Agent and each Secured Party that this Grantor Joinder Agreement has been duly
authorized, executed and delivered by such Additional Grantor and constitutes
the legal, valid and binding obligation, enforceable against it in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

 

SECTION 3.  Counterparts.  This Grantor Joinder Agreement may be executed in
multiple counterparts, each of which shall constitute an original, but all of
which when taken together shall constitute a single contract.  This Grantor
Joinder Agreement shall become effective when each Collateral Agent shall have
received a counterpart of this Grantor Joinder Agreement that bears the
signature of the Additional Grantor.  Delivery of an executed signature page to
this Grantor Joinder Agreement by facsimile or other electronic transmission
shall be effective as delivery of a manually signed counterpart of this Grantor
Joinder Agreement.

 

Ex. II-1

--------------------------------------------------------------------------------


 

SECTION 4.  Benefit of Agreement.  The agreements set forth herein or undertaken
pursuant hereto are for the benefit of, and may be enforced by, any party to the
Intercreditor Agreement.

 

SECTION 5.  Governing Law.  THIS GRANTOR JOINDER AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 6.  Severability.  In case any one or more of the provisions contained
in this Grantor Joinder Agreement should be held invalid, illegal or
unenforceable in any respect, none of the parties hereto shall be required to
comply with such provision for so long as such provision is held to be invalid,
illegal or unenforceable, but the validity, legality and enforceability of the
remaining provisions contained herein and in the Intercreditor Agreement shall
not in any way be affected or impaired.  The parties hereto shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

 

SECTION 7.  Notices.  All communications and notices hereunder shall be in
writing and given as provided in Section 8.01 of the Intercreditor Agreement.

 

SECTION 8.  Expense Reimbursement.  The Additional Grantor agrees to reimburse
each Collateral Agent for its reasonable and invoiced out-of-pocket expenses in
connection with this Grantor Joinder Agreement, including the reasonable and
invoiced fees, other charges and disbursements of counsel for each Collateral
Agent.

 

Ex. II-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Additional Grantor has duly executed this Grantor
Joinder Agreement to the Intercreditor Agreement as of the day and year first
above written.

 

 

 

[NAME OF SUBSIDIARY]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Ex. II-3

--------------------------------------------------------------------------------


 

Acknowledged by:

 

 

 

MORGAN STANLEY SENIOR FUNDING, INC.,

 

as Credit Agreement Collateral Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as Notes Collateral Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[EACH OTHER ADDITIONAL COLLATERAL AGENT], as Additional Collateral Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Ex. II-4

--------------------------------------------------------------------------------